                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 5:13-cr-089-01-FDW-DCK


 UNITED STATES OF AMERICA                       )
                                                )
 vs.                                            )
                                                )                      ORDER
 CORTEZ LAMAR ROGERS,                           )
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on Defendant’s Motion to Reconsider Sentence (Doc.

No. 43). The United States filed a response, (Doc. No. 44), to Defendant’s motion, and this matter

is now ripe for review. For the reasons that follow, the Court DENIES Defendant’s Motion to

Reconsider Sentence (Doc. No. 43).

                                     I.    BACKGROUND

       On February 3, 2015, Defendant was sentenced to forty-seven months of imprisonment

followed by a three-year term of supervised release for violating 18 U.S.C. § 922(g)(1). (Doc. No.

44, p. 1). Defendant’s supervision commenced on March 27, 2017, and on April 28, 2017,

Defendant committed a new law violation. (Doc. No. 44, p. 1). Defendant pled guilty to the state

felony of Flee/Elude Arrest with Moving Vehicle and was sentenced to fifty-eight to eighty-two

months of imprisonment followed by a term of supervision. (Doc. No. 44, p. 1). This Court

revoked Defendant’s supervised release because he admitted to committing a state felony and

subsequently sentenced Defendant to the statutory maximum of twenty-four months of

incarceration as agreed to by the parties. (Doc. No. 43, p. 2). Because of Defendant’s criminal

history category of VI and the circumstances of the offense, the Court imposed a term of twelve

months Supervised Release following Defendant’s incarceration. (Doc. No. 44, p. 2).


                                                1
                                         II.    ANALYSIS

       Defendant’s Motion to Reconsider Sentence is based solely on the assertion that the

“imposition of an additional term of supervised release, after the imposition of the 24 month

maximum sentence, violates Section 650.50 of the Administrative Office’s Guide to Judiciary

Policy.” (Doc. No. 43, p. 2). Defendant claims the imposition of an additional term of supervised

release is only permitted “when the prison time imposed for the current violation . . . is less than

the maximum prison term set forth at 18 U.S.C. 3583(e)(3)” according to Volume 8E, § 650.5 of

the Guide to Judiciary Policy, and therefore, because Defendant received the statutory maximum

prison term, any additional sentence was inappropriate. (Doc. No. 43, pp. 2 – 3).

       Defendant’s argument fails for two reasons. First, the stated purpose of the Guide to

Judiciary Policy (“Guide”) Volume 8E found in § 110 is to “provide[] guidance to U.S. probation

offices on the supervision of persons who are conditionally released to the community by the U.S.

district courts . . . .” (emphasis added). Section 120 of Volume 8E further delineates the scope of

the Guide by stating “[t]he guidance in this part applies to employees of the U.S. probation and

pretrial services system in U.S. district courts in performance of their duties.” This Court is neither

a “probation office” nor a “pretrial services system” as outlined in Volume 8E, Section 120 of the

Guide. Furthermore, the Guide has been characterized as “non-binding guidance” on federal

district court judges. Leong v. Goldman Sachs Group Inc., 2016 WL 1736164, at *5 (S.D.N.Y.

May 2, 2016). Therefore, this Court finds that the guidance in Volume 8E of the Guide is not

binding on this Court’s decisions.

       Second, Defendant mischaracterizes Volume 8E, Subsection (d) of § 650.50 of the Guide

by stating in his motion that this section mandates that “Judges ‘should not recommend a new term

of supervised release . . .’” (Doc. No. 43, p. 2) (quoting Guide to Judiciary Policy, § 650.50,



                                                  2
Subsection (d)) (emphasis added). Defendant conveniently omits the fact that Volume 8E,

Subsection (d) of § 650.50 of the Guide clearly states that “officers should not generally

recommend a new term of supervised release . . .” so as to imply that judges are bound by the

Guide. (Doc. No. 43-1, p. 1) (emphasis added). Because the introductory portion of Volume 8E,

Section 110 of the Guide states the section applies to probation officers, this Court is unpersuaded

that “officer” as used in the subsequent § 650.50, Subsection (d) refers to judges, as Defendant

implies. However, assuming arguendo that § 650.50 Subsection (d) does apply to judges, this

subsection does not mandate an absolute proscription on the imposition of additional supervised

release but rather advises that “officers should generally not recommend” an additional term of

supervised release. This Court does not recommend sentences, it imposes sentences. Therefore,

Defendant’s argument is without merit.

                                       III.    CONCLUSION

       IT IS THEREFORE ordered that Defendant’s Motion to Reconsider Sentence (Doc. No.

43) is DENIED.

       IT IS SO ORDERED.


                                          Signed: May 14, 2019




                                                 3
